DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JACINTE L. PERIARD,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D18-1655

                            [February 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No. 00-6710-
CF-10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

                        CONFESSION OF ERROR

PER CURIAM.

   Appellant, Jacinte Periard, appeals the revocation of her probation and
subsequent sentencing. Appellant contends the trial court erred: (1)
because proof of her violations was based entirely on hearsay; (2) the
evidence was insufficient to prove willfulness; and (3) the trial court lacked
case jurisdiction to proceed with a violation hearing. The State confesses
error on all three issues and does not oppose reversal of the order revoking
probation and the sentence imposed thereafter. After reviewing the record,
we agree that the trial court erred as to all three issues. We reverse the
order revoking probation and the sentence imposed thereafter, and
remand the case for the trial court to vacate those orders and to dismiss
the violation proceeding.

   Reversed and remanded with instructions.

CONNER, FORST and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2